Title: To George Washington from David Forman, 16 August 1781
From: Forman, David
To: Washington, George


                        
                            Sir
                            Freehold Augt 16th 1781 Two OClock P.M.
                        
                        I am This Minute Informed That at Ten OClock this Morning Some Large Ships made There Appearance in the
                            Offing Standing from the Southward—at Eleven There was Ten in Open View at Half past Elevin There was No appearance of
                            any More Ships Allthough the Wind Was fresh and perfectly fare to Run up With Sandy Hook—At half past Elevin my
                            Intelligencer left The Sea Shoar to prepare for Sending Accts to me—He observes that its Admiral Graves—The London being
                            The foremost Ship and so near him When he Came off that he appears positively to know him—I am allso led to believe it is
                            Graves from this Circumstance, Graves Fleets from my best Accts was made up of The Following Ships Six of the Line, Two of
                            50 and Two of 44 Guns in all Ten in Number—That is The Exact Number of the Fleets Now off—Should it prove Not to be Graves
                            Your Excly Shall have the Earliest Information, if it should be Graves I will put off Sending untill New Matters Offers. I
                            have The Honr to be Yr Exclys Obdt Humble Servt
                        
                            David Forman
                        
                    